DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2012/0216743 to Itoh et al.
Regarding claims 1 and 2, Itoh et al. discloses a vertical batch furnace assembly for processing wafers comprising: a cassette handling space (not numbered, but shown in fig. 1; Note: the area where element [22] is the cassette handling space) provided with a cassette storage (not numbered, but shown in fig. 1; Note: the area where element [22] is the cassette storage) configured to store a plurality of wafer cassettes (16) provided with a plurality of wafers, and a cassette handler (20) configured to transfer wafer cassettes between the cassette storage and a wafer transfer position; a wafer handling space (not numbered, but shown in fig. 1; Note: the area below element [26] in the wafer handling 
Regarding claim 6, Itoh et al. discloses the vertical batch furnace assembly according to claim 1, wherein the wafer cassettes are embodied as front opening unified pods (FOUPs) (paragraph 11).
	Regarding claim 9, Itoh et al. discloses the vertical batch furnace assembly according to claim 1, further comprising at least one cassette in-out port (not numbered, but shown in fig. 1 directly above element [18]) provided in a wall (not numbered, but shown in fig. 1in dashed lines) bounding the cassette handling space, wherein the cassette handler is configured to transfer wafer cassettes between the cassette storage, the wafer transfer position, and the at least one cassette in-out port.
	Regarding claim 10, Itoh et al. discloses the vertical batch furnace assembly according to claim 1, wherein the cassette handler is provided with a cassette handler arm (not numbered, but shown in fig. 1), and an elevator mechanism (not numbered, but shown in fig. 1) configured to reach wafer cassettes at different vertical heights within the cassette storage.
	Regarding claim 11, Itoh et al. discloses the vertical batch furnace assembly according to claim 1, further comprising a cassette door opener device (24) placed at or near the wafer transfer position, and configured to open a cassette door of a wafer cassette which is placed in the wafer transfer position.
	Regarding claim 12, Itoh et al. discloses the vertical batch furnace assembly according to claim 1, further comprising: a process chamber (40) configured to process wafers.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al.
Regarding claims 3-5 and 7, Itoh et al. discloses the claimed invention except for the specific size of the batch assembly and cassette storage.
	It would have been an obvious matter of design choice to change the layout size of the batch assembly and cassette storage, since such a modification would have involved a mere change in the size of a component for the purpose of providing an efficient means of processing more wafers.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.